Case: 20-121   Document: 18     Page: 1   Filed: 06/18/2020




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

 FAIRHOLME FUNDS, INC., ACADIA INSURANCE
   COMPANY, ADMIRAL INDEMNITY COMPANY,
    ADMIRAL INSURANCE COMPANY, BERKLEY
   INSURANCE COMPANY, BERKLEY REGIONAL
  INSURANCE COMPANY, CAROLINA CASUALTY
      INSURANCE COMPANY, CONTINENTAL
    WESTERN INSURANCE COMPANY, MIDWEST
 EMPLOYERS CASUALTY INSURANCE COMPANY,
 NAUTILUS INSURANCE COMPANY, PREFERRED
     EMPLOYERS INSURANCE COMPANY, THE
     FAIRHOLME FUND, ANDREW T. BARRETT,
               Plaintiffs-Petitioners

                           v.

                  UNITED STATES,
                 Defendant-Respondent
                ______________________

                       2020-121
                ______________________

   On Petition for Permission to Appeal pursuant to 28
U.S.C. Section 1292(d) from the United States Court of
Federal Claims in No. 1:13-cv-00465-MMS, Chief Judge
Margaret M. Sweeney.
--------------------------------------------
Case: 20-121     Document: 18     Page: 2   Filed: 06/18/2020




2                                 FAIRHOLME FUNDS, INC.   v. US



 FAIRHOLME FUNDS, INC., ACADIA INSURANCE
   COMPANY, ADMIRAL INDEMNITY COMPANY,
    ADMIRAL INSURANCE COMPANY, BERKLEY
   INSURANCE COMPANY, BERKLEY REGIONAL
  INSURANCE COMPANY, CAROLINA CASUALTY
      INSURANCE COMPANY, CONTINENTAL
    WESTERN INSURANCE COMPANY, MIDWEST
 EMPLOYERS CASUALTY INSURANCE COMPANY,
 NAUTILUS INSURANCE COMPANY, PREFERRED
     EMPLOYERS INSURANCE COMPANY, THE
     FAIRHOLME FUND, ANDREW T. BARRETT,
              Plaintiffs-Respondents

                             v.

                    UNITED STATES,
                   Defendant-Petitioner
                  ______________________

                         2020-122
                  ______________________

   On Petition for Permission to Appeal pursuant to 28
U.S.C. Section 1292(d) from the United States Court of
Federal Claims in No. 1:13-cv-00465-MMS, Chief Judge
Margaret M. Sweeney.
                ______________________

                      ON PETITION
                  ______________________

    Before O’MALLEY, WALLACH, and STOLL, Circuit Judges.

STOLL, Circuit Judge.
                        ORDER
   Fairholme Funds, Inc. et al. (collectively, “Fairholme”)
and the United States separately petition pursuant to 28
Case: 20-121     Document: 18     Page: 3    Filed: 06/18/2020




FAIRHOLME FUNDS, INC.   v. US                                    3



U.S.C. § 1292(d)(2) to appeal the interlocutory order certi-
fied by the United States Court of Federal Claims. Both
petitions are unopposed. Owl Creek Asia I, L.P. et al.; Ap-
paloosa Investment Limited Partnership I et al.; Akanthos
Opportunity Fund, L.P.; CSS, LLC; and Mason Capital
L.P. et al. (collectively, “Owl Creek”) move for leave to file
a brief amici curiae in support of neither party.
    This court determines for itself whether it will grant
permission to appeal an interlocutory order certified by a
trial court. See In re Convertible Rowing Exerciser Patent
Litig., 903 F.2d 822, 822 (Fed. Cir. 1990). We agree with
the Claims Court and the parties that at least one of the
issues raised by the certified order appears to satisfy the
criteria set forth in § 1292(d) and warrants immediate re-
view. We deem it proper to grant both petitions, leaving it
ultimately up to the merits panel to decide what issues are
appropriate to address on interlocutory appeal.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The petitions are granted. This case is transferred
to the regular docket. The appeals will be consolidated.
Fairholme’s appeal will be designated as the lead appeal,
and the government’s appeal will be designated as a cross-
appeal. Fairholme’s opening brief is due within 60 days of
the date of filing of this order.
    (2) Owl Creek’s motion is granted to the extent that
the amicus brief is accepted for filing. Any request for fur-
ther relief from the court should be made after docketing.
                                 FOR THE COURT

          June 18, 2020          /s/ Peter R. Marksteiner
              Date               Peter R. Marksteiner
                                 Clerk of Court
s28